MEMORANDUM**
Ernesto Meza-Escalante, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal of an immigration judge’s (“IJ”) order of removal. We have jurisdiction to determine our own jurisdiction, see Alarcon-Serrano v. INS, 220 F.3d 1116, 1119 (9th Cir.2000), and we dismiss the petition.
Substantial evidence supports the IJ and BIA’s conclusion that it had “reason to believe” that Meza-Escalante was an illicit trafficker of marijuana. See 8 U.S.C. § 1182(a)(2)(C). Accordingly, we lack jurisdiction to review the order of removal. See 8 U.S.C. § 1252(a)(2)(C); see also Alarcon-Serrano, 220 F.3d at 1120.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.